DETAILED ACTION
Claims 1-22 are pending.
This action is in response to the amendment filed 5/6/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/6/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 5/6/2022 have been fully considered but they are not persuasive. 
Applicant’s argument that the Kuhn reference does not disclose that there is a first rotary position in which the valve member is permitted to move between the open and closed position is not persuasive, since although not shown, an intermediate position would exist between the fully open and closed position, and this intermediate position would be considered the first rotary position. Kuhn discloses in Figure 2, an open position in dotted line representation and a closed position with valve 7 abutting the vertical face of 6. Kuhn is capable of having an intermediate position, which is between the open and closed position, based on the level of the fluid within housing cavity (5). Furthermore, since there is no structure to stop the movement of the cam, then the device having the variable radius (due to the elliptical shape of 51) of the cam permits the valve member to move to between the closed position and the open position.
Applicant’s argument regarding the interpretation of the term “about”, in the limitation “the cam rotates about a vertical axis” is not persuasive, since the claims are read in the broadest reasonable interpretation. It is further noted that there is no special definition given for the limitation “about”. Therefore, this limitation can be read as “near”. In one reading of the claim the vertical axis is shown, below, where the axis being left of the cam 51 is considered as being rotating about the cam since it is near the cam 51, an additional reading of the claim is given in the discussion below.


    PNG
    media_image1.png
    551
    688
    media_image1.png
    Greyscale

 Additionally in an alternative manner, when considering the vertical axis travelling through part 40, the cam rotates about a vertical axis positioned behind the inlet relative to the outlet (a vertical axis traveling through 40 is considered as being near the cam, where “about” is being considered as “near” in the broadest reasonable interpretation) such that the vertical axis defines the rotation of the cam (as shown below, the location of the vertical axis defines the rotation of the cam as it relates to the location within the housing so that the rotation does not cause contact of float 37 within the housing as the cam rotates).

    PNG
    media_image2.png
    457
    712
    media_image2.png
    Greyscale

Since applicant’s amendments necessitated the new grounds for rejections, and the arguments are not found persuasive, this action has been made Non-Final.





Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the vertical axis (claims 20,21) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7, 9 and 19-21 are rejected under 35 U.S.C. 102a1 as being anticipated by Kuhn (US 1864443).
Regarding claim 1, Kuhn discloses a backwater valve (as shown in Fig.1,2), comprising: 
a hollow valve body (3) having an inlet (2) and an outlet (1), the inlet having a substantially vertical face (the right end face of 6 which abuts the left valve face of 7, see Fig. 2); 
5a valve member (7,47) pivotally movable about a pivot axis (at 46, the horizontal axis through 46) disposed above the inlet, the valve member comprising an engagement surface (the inner curved surface portion of 48) positioned above the pivot axis (when the valve is open),
the valve member pivoting between an open position in which the valve member is away from the inlet and a closed position in which the valve member engages the substantially vertical face and closes the inlet (as shown in Figure 2); and 
a cam (51) rotatably mounted above the inlet, the cam having a variable radius (the shape of 51 appears oval/elliptical and therefore considered as having a variable radius) that increases in a circumferential direction (to the left and bottom of 51) such that, with the cam in a first rotary position (an intermediate position which would be between the up/open position shown in dotted line representation and the down/closed position, Kuhn is capable of having the intermediate position based on the level of the fluid within housing cavity (5)) the variable radius of the cam permits the valve member to move to between the closed position and the open position and in a second rotary position (in the lower position shown in solid line representation in Figure 2) the variable radius of the cam engages the engagement surface of the valve member to secure the valve member in the closed position (as shown in Figure 2, since there is no structure to stop the movement of the cam, then the device has a variable radius of the cam which permits the valve member to move to between the closed position and the open position and in a second rotary position). 


    PNG
    media_image3.png
    556
    701
    media_image3.png
    Greyscale


Regarding claim 2, Kuhn discloses the valve member is biased toward the open 15position by one or more counterweights (39, as shown in Figure 2, in dotted line representation).  
 	Regarding claim 19, Kuhn discloses with the valve member in the open position, the variable radius of the cam pushes the valve member toward the close position as the cam moves from the first rotary position toward the second rotary position (as shown in Figs 1-2).  
 	Regarding claim 20, Kuhn discloses the cam rotates about a vertical axis  positioned behind the inlet relative to the outlet (a vertical axis traveling through 46 is considered as being near the cam, where “about” is being considered as “near” in the broadest reasonable interpretation) such that the vertical axis defines the rotation of the cam (as shown below, the location of the vertical axis defines the rotation of the cam as it relates to the location of the vertical face of the inlet).  

    PNG
    media_image1.png
    551
    688
    media_image1.png
    Greyscale


 	In an alternative manner, Regarding claim 20, Kuhn discloses the cam rotates about a vertical axis positioned behind the inlet relative to the outlet (a vertical axis traveling through 40 is considered as being near the cam, where “about” is being considered as “near” in the broadest reasonable interpretation) such that the vertical axis defines the rotation of the cam (as shown below, the location of the vertical axis defines the rotation of the cam as it relates to the location within the housing so that the rotation does not cause contact of float 37 within the housing as the cam rotates).  


    PNG
    media_image2.png
    457
    712
    media_image2.png
    Greyscale



 	Regarding method claims 7,9 and 21, the device shown by Kuhn will perform the methods as recited in claims 7,9 and 21, during normal operational use of the device.

    		Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kuhn ‘443 in view of Thorsten (US 1463103).
Regarding claim 3, Kuhn discloses all of the features of the claimed invention although is silent to having the one or more counterweights are removable.
Thorsten discloses a pivoting valve, which teaches the use of one or more counterweights are removable (detachable weight 39).
 	It would have been obvious to one having ordinary skill in the art before the 

effective filing date of the claimed invention to employ a removable counterweight as taught by Thorsten into the device of Kuhn to have one or more counterweights are removable, in order to gravitationally assist in maintaining the valve member in a closed position (Thorsten, page 2, lns. 39-59).

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kuhn ‘443 in view of Stringham et al. (US 6427718).
 Regarding claim 6, Kuhn discloses all of the features of the claimed invention including, a cam actuator (39) connected to the cam, the cam actuator selectively rotating the cam to the second rotary position, although is silent to having, a water level detector that detects a water level within the hollow valve body; and 18a controller connected to the water level detector and the cam actuator, wherein the controller comprises instructions to cause the cam actuator to rotate the cam toward the second rotary position in response to a predetermined water level being detected by the water level detector.
 	Stringham et al. teaches the use of a water level detector (12) that detects a water level; a actuator (18) connected to the threaded actuator selectively rotating the threaded actuator the second rotary position; and 18 a controller (22) connected to the water level detector and the threaded actuator, wherein the controller comprises instructions to cause the actuator to rotate toward the second rotary position in response to a predetermined water level being detected by the water level detector.
 	It would have been obvious to one having ordinary skill in the art before the 

effective filing date of the claimed invention to employ an actuator, controller and detector as taught by Stringham et al. onto the device of Kuhn, to have a water level detector that detects a water level within the hollow valve body; a cam actuator connected to the cam, the cam actuator selectively rotating the cam to the second rotary position; and 18a controller connected to the water level detector and the cam actuator, wherein the controller comprises instructions to cause the cam actuator to rotate the cam toward the second rotary position in response to a predetermined water level being detected by the water level detector, in order to change manual operation of a valve to an automated operation that is relatively low cost (Stringham et al. col. 1, lns. 5-27 and col. 4, lns.3-5).
Regarding method claim 8, the device shown by Kuhn when combined with Stringham et al. will perform the methods as recited in claim 8, during normal operational use of the device.



Allowable Subject Matter
Claims 4, 5, 10, 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of the prior art discloses or renders as obvious, “the floats rise and engage a valve member actuator to pivot the valve member toward the closed position”, in combination with the rest of the limitations in claims 4 and 11.
None of the prior art discloses or renders as obvious “the step of modifying an operation of the backwater valve from a normally open valve to a normally closed valve by removing the one or more 5counterweights”, in combination with the rest of the limitations in claim 10.
Claims 13-18 and 22 are allowed.
None of the prior art discloses or renders as obvious, “counterweights that bias the valve member toward the open position; and one or more floats positioned sized to be received within the hollow valve body such that in the presence of water within the hollow valve body, the one or more floats rise and engage a valve member actuator to move the valve member toward the closed position” in combination with the rest of the limitations in claim 13 and 22.
  					Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig Price, whose telephone number is (571)272-2712 or via facsimile (571)273-2712. The examiner can normally be reached on Monday-Friday (8:00AM-4:30PM EST).
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor(s), Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607, or Mary McManmon 571-272-6007. . The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. 
 	To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
	
	
/CRAIG J PRICE/           Primary Examiner, Art Unit 3753